DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-17, 19-29, and 31-36 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 19-22, and 31-34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 13-17, 23-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Viroli et al. (U.S. PGPub 2014/0014650) in view of Shukla (U.S. PGPub 2004/0256378) and further in view of Ginsberg (USPGPub 2002/0007387).

As per claim 13, Viroli teaches a hob device (Viroli, see paragraph [0001], an induction cooking hob with a pot detection device) comprising: 
a power supply unit configured to provide energy for a heating unit (Viroli, see paragraph [0007]-[0010]) 
a receiving unit configured to receive an item of information (Viroli, see paragraph [0009], [0009] the induction cooking hob includes a user interface comprising at least one switch element and at least one display) and 
a control unit configured to control the power supply unit in an operating state and to access the receiving unit, (Viroli, see paragraph [0010], the induction cooking hob includes a control unit for controlling the cooking area(s) and/or the cooking zone(s)) said control unit configured to deactivate the power supply unit during the operating state for an inactivity time interval and to access the receiving unit during the inactivity time interval, the control unit extracting the item of information from the receiving unit during the inactivity time interval (Viroli, see paragraph [0012], the control unit is provided for switching off the cooking area(s) and/or cooking zone(s), if the pot detection device has identified that the cooking vessel has been removed from said cooking area(s) and/or the cooking zone(s)).
	Viroli doesn’t explicitly teach wherein the control unit controls the power supply such that the power supply provides the energy for the heating unit before the inactivity time interval and after the inactivity time interval, and the energy supplied by the power supply unit is substantially zero during the inactivity time interval.
(Shukla, see paragraph [0024], If the ON/OFF key 50a is touched while the bridge element control zone 46a is in active mode 1 or 2, the control zone 46a is returned to idle mode and the user interface controller 30 causes the corresponding two-digit display 48a to turn blank and instructs the power unit 14 via the communication bus 32 to cease delivering power to any of the heating elements 18, 20 that were being powered by the bridge-element control zone. If the ON/OFF key 50a is touched while the bridge element control zone 46a is in active mode 4, the control zone 46a is returned to idle mode and the user interface controller 30 causes the corresponding two-digit display 48a to turn blank and instructs the power unit 14 via the communication bus 32 to cease delivering power to the heating elements 16-20).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Shukla and apply them on the teaching of Viroli as doing so would help in reducing inadvertent power consumption. (Shukla, see paragraph [0005]).
	Viroli-Shukla doesn’t explicitly teach the inactivity time interval is at most 7 ms.
	In analogous art Ginsberg teaches the inactivity time interval is at most 7 ms (Ginsberg, see paragraph [0013], dynamically variable idle time thread scheduling in a device. (Note: the idle time can be variable)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ginsberg and apply them on the teaching of Viroli-Shukla as doing so would prevent system from doing unnecessary and power consuming work. (Ginsberg, see paragraph [0018]).

	As per claim 14, Viroli-Shukla-Ginsberg teaches the hob device of claim 13, wherein the receiving unit comprises a detection unit to detect a characteristic variable in the operating state during the inactivity time interval (Viroli, see paragraph [0003], When the cooking vessel is removed from the cooking hob, then the user is informed by the visual or acoustic signal. After said signal, the cooking hob is maintained active for a predetermined time interval. If the user puts back the cooking vessel onto the cooking surface within said predetermined time interval, then the cooking process will be set forth with the initial settings).
	As per claim 15, Viroli-Ginsberg doesn’t explcity teach the hob device of claim 14, wherein the characteristic variable is a temperature characteristic variable of a placed cooking container.
	In analogous art Shukla teaches the hob device of claim 14, wherein the characteristic variable is a temperature characteristic variable of a placed cooking container (Shukla, see paragraph [0026], each of the heating zones 38a-38d of the cooktop includes a thermal limiter assembly 64a, 64b, 64c, 64d connected to the power unit 14. Each of the thermal limiter assemblies 64a-64d includes an upper temperature limit sensor and a lower temperature limit or "hot-surface" sensor).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Shukla and apply them on the teaching of Viroli-Ginsberg as doing so would help in reducing inadvertent power consumption. (Shukla, see paragraph [0005]).

	As per claim 16, Viroli-Shukla-Ginsberg teaches the hob device of claim 14, wherein the receiving unit is able to detect with the detection unit a placement of a cooking container during the inactivity time interval (Viroli, see paragraph [0007], if the pot detection device has identified that the cooking vessel has been removed from said cooking area(s) and/or the cooking zone(s), [0013] the control unit is provided for storing a cooking mode of that or those cooking area(s) and/or cooking zone(s), which has or have been switched off).

	As per claim 17, Viroli-Shukla-Ginsberg teaches the hob device of claim 13, wherein the receiving unit comprises a communication unit to participate in the operating state with the communication unit in at least one communication during the inactivity time interval. (Viroli, see paragraph [0017], the control unit is provided for switching off the cooking area(s) and/or cooking zone(s) after a predetermined time interval, if the pot detection device has identified that the cooking vessel has been removed from said cooking area(s) and/or the cooking zone(s). For example, the predetermined time interval is about ten minutes).

	 As per claim 23,
			    [Rejection rational for claim 13 is applicable].

	As per claim 24, Viroli-Shukla-Ginsberg teaches the hob of claim 23, constructed in the form of an induction hob (Viroli, see paragraph [0007]-[0008], an induction cooking hob with a pot detection device, wherein…the induction cooking hob includes a cooking surface comprising one or more cooking areas and/or cooking zones).

As per claim 25,
		           [Rejection rational for claim 13 is applicable].

	
As per claim 26, Viroli-Shukla-Ginsberg teaches the method of claim 25, further comprising detecting by the receiving unit in the operating state a characteristic variable during the inactivity time interval (Viroli, see paragraph [0003], When the cooking vessel is removed from the cooking hob, then the user is informed by the visual or acoustic signal. After said signal, the cooking hob is maintained active for a predetermined time interval. If the user puts back the cooking vessel onto the cooking surface within said predetermined time interval, then the cooking process will be set forth with the initial settings).

As per claim 27, 
		[Rejection rational for claim 15 is applicable].

As per claim 28, Viroli-Shukla-Ginsberg teaches the method of claim 25, further comprising detecting by the receiving unit a placement of a cooking container during the inactivity time interval. (Viroli, see paragraph [0007], if the pot detection device has identified that the cooking vessel has been removed from said cooking area(s) and/or the cooking zone(s), [0013] the control unit is provided for storing a cooking mode of that or those cooking area(s) and/or cooking zone(s), which has or have been switched off).

As per claim 29, Viroli-Shukla-Ginsberg teaches the method of claim 25, further comprising participation by the receiving unit in the operating state in at least one communication during the inactivity time interval (Viroli, see paragraph [0017], the control unit is provided for switching off the cooking area(s) and/or cooking zone(s) after a predetermined time interval, if the pot detection device has identified that the cooking vessel has been removed from said cooking area(s) and/or the cooking zone(s). For example, the predetermined time interval is about ten minutes).

As per claim 35, 
		[Rejection rational for claim 16 is applicable]. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/            Primary Examiner, Art Unit 2449